PER CURIAM.
This appeal is from a judgment of the circuit court denying a petition for writ of certiorari. The appellant purchased undeveloped property from an original developer. The property had been designated as a “village green” or park in a residential development pursuant to a plan which was incorporated in an application for zoning changes before the County Commission. The zoning changes were granted based upon the representation that the plan would be followed. Residences, town houses, and apartment houses were built according to the plan, and thereafter appellant purchased the “village green” area. Appellant then petitioned the zoning authorities for a change of zoning and a variance to allow the construction of an office building. This requested change of zoning was denied at all levels of the county government and ultimately denied by the County Commission.
The circuit court was presented with a petition for writ of certiorari to review the action of the County Commission. The petition alleged that the action of the County Commission was “unreasonable, arbitrary and discriminatory”. The circuit court found, on the basis of the record, that the appellant failed to demonstrate the allegations of his petition. On this appeal, appellant presents the same arguments to us and we likewise find them without merit.
Since no error has been shown, the judgment of the circuit court is affirmed.
Affirmed.